DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 06/07/2021 has been entered. 
Claims 17-23, 26-34 are pending. 
Claims 1-16 and 24-25 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-19, 21-23, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al., (2017/0251500 A1, herein after Agiwal) in view of Lee et al., (US 2017/0019930 A1, herein after Lee) and further in view of Da Silva et al., (US 2018/227832 A1, herein after Silva).
Claims 17 and 26,
	Agiwal a method performed by user equipment (UE), comprising: generating a system information request message (SI request sent from UE to BS Fig. 1 step S140, ¶ [057]) while the UE is in a connected state (Fig. 14, ¶ [0208] In RRC connected state, in operation S1430, UE sends SI request message.), wherein the system information request message includes a first information element that indicates a list of requested system information blocks (SIBs) (The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs or indicates service (e.g. enhanced mobile broadband (eMBB), mobile telecommunications company (MTC), ultra-reliable and low-latency (URLL), etc.) for which UE needs system information or UE type. UE may transmit its UE ID (i.e. SAE-temporary mobile subscriber identity (S-TMSI), cell-radio network temporary identifier (C-RNTI), random access-radio network temporary identifier (RA-RNTI), etc.) along with the SI request message ¶ [0057]); receiving the requested system information blocks (SIBs) sent by the base station to the UE in the connected state in response to the system information request message, (In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information, fig. 1 ¶ [0058]. Fig. 14, ¶ [0208] In RRC connected state, in operation S1430, UE sends SI request message.).
Agiwal does not disclose sending the system information request message to a base station on an uplink dedicated control channel (DCCH); starting a first timer upon sending the message; and stopping the first timer upon receiving the response message.
Lee discloses sending the system information request message to to a base station on an uplink dedicated control channel (DCCH) (the RRC layer of the terminal delivers an RRC connection setup complete message to the lower layers (i.e., PDCP/RLC/MAC/L1 layers) of the terminal (S815), and by transmitting the RRC connection setup message to the BS through the lower layers…The terminal includes a NAS attach request message in the RRC connection setup complete message…The RRC connection setup complete message is transmitted through DCCH…¶ [0129]…According to instant applicant specification the system information request message may be RRC message.  It is interpreted the RRC connection message includes NAS attach request as system information request message which is transmitted to the BS using lower layers and via DCCH).

Silva discloses starting a first timer upon sending the message; and stopping the first timer upon receiving the response message (the wireless terminal 200 starting a timer (block 605). After starting the timer, the wireless terminal 200 monitors a downlink channel for system access information transmitted by the access node 100. the wireless terminal 200 may send a first access request for system access information and receive, responsive to the first access request, a back-off indication from the access node 100 instructing the wireless terminal 200 to refrain from sending another request until the expiration of a back-off timer, ¶ [0084]… the time slot or time window for transmission of the system access information is indicated by the time slot in which the request is transmitted ¶ [0085]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal and Lee by using the features, as taught by Silva in order to efficiently transmit system access information that is used by the wireless terminals, ¶ [0005].

Claim 26 encompass limitations that are similar to limitations of claim 17, except UE comprises transmitter.  Agiwal discloses the UE includes a transceiver 

Claim 18,
	Agiwal discloses wherein the first information element is denoted as otherSiBRequestList (The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs ¶ [0057]).  
Claim 19,
	Agiwal discloses wherein the connected state is denoted as RRC_CONNECTED (Fig. 14, ¶ [0208] In RRC connected state, in operation S1430, UE sends SI request message).
Claims 21,
	Agiwal discloses receiving a system information request response message from the base station that contains the requested system information blocks (SIBs), S150, BS transmits SI-response wherein the SI-response includes the requested system information. SI response can be broadcasted or provided in unicast manner. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI)). Pre-defined ID can be different for different system information or system information set or service or UE type ¶ [0058]) wherein the requested system information blocks (SIBs) are included in a second information element, and (SI response can be included RRC connection response (rrc-SImessage is interpreted as RRC connection response and SI response message included/transmitted at the same step/time) ¶ [0211]).  
Claim 22,
Agiwal discloses wherein the system information request message includes a second information element that indicates a list of requested system information group identifiers (Fig. 3 ¶ [0067] system information parameters are categorized into SIBs. SIBs are then grouped into an SIB set (or SI message) wherein each set comprises one or more SIBs, ¶ [0069] UE can include a list of SIB set in SI-request.).  
	Claim 23,
Agiwal discloses the system information block group identifier is configured through radio resource control (RRC) signaling (system information parameters are categorized into SIBs. SIBs are then grouped into an SIB set (or SI message) wherein each set comprises one or more SIBs ¶ [0067]… when UE needs both common SI and some other SIs. This is also the case when UE needs common SI and wants to send some other RRC message (e.g., connection request, connection resume request, etc.) ¶ [0105].  In RRC connected state, in operation S1430, UE sends SI request message. SI request message indicates one or more system information which UE needs or indicates one or more set of system information which UE needs ¶ [0208]).  
.

Claims 20, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Lee, Silva and Tanno et al., (US 2010/0128805 A1, herein after Tanno).
Claims 20 and 27,
	Agiwal discloses receiving a system information request response message from the base station that contains the requested system information blocks (SIBs), (S150, BS transmits SI-response wherein the SI-response includes the requested system information. SI response can be broadcasted or provided in unicast manner. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI)). Pre-defined ID can be different for different system information or system information set or service or UE type ¶ [0058]).
Agiwal and Silva do not wherein the system information request response message is received from the base station on a downlink dedicated control channel (DCCH).
Lee discloses wherein the system information request response message is received from the base station on a downlink dedicated control channel (DCCH) (Fig. 11, ¶ [0129] The RRC connection setup complete message is transmitted through a set SRB1 and a DCCH. According to instant applicant specification, the system information message may be RRC message.  It is interpreted the RRC connection complete message as system information request response message.).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal and Silva by using the features, as taught by Lee in order to efficiently increase latency of uplink data transmission of a terminal, ¶ [0004].
Claim 27 encompass limitations that are similar to limitations of claim 20.  Thus, it is rejected with the same rationale applied against claim 20 above.
Claim 28,
	Agiwal discloses receiving a system information request response message from the base station that contains the requested system information blocks (SIBs), S150, BS transmits SI-response wherein the SI-response includes the requested system information. SI response can be broadcasted or provided in unicast manner. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI)). Pre-defined ID can be different for different system information or system information set or service or UE type ¶ [0058]) wherein the requested system information blocks (SIBs) are included in a second information element, and wherein the second information element is denoted as rrc- Simessage (SI response can be included RRC connection response (rrc-SImessage is interpreted as RRC connection response and SI response message included/transmitted at the same step/time) ¶ [0211]).  

Claims 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al., (2017/0251500 A1, and herein after Agiwal) in view of Lee et al., (US 2017/0019930 A1, herein after Lee).
Claims 30 and 33,
Agiwal discloses a method used in a base station, comprising: receiving a system information request message from user equipment (UE), (SI request sent from UE to BS Fig. 1 step S140, ¶ [057])  in a connected state wherein the system information request message includes a first information element that indicates a list of requested system information blocks (SIBs) (The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs or indicates service (e.g. enhanced mobile broadband (eMBB), mobile telecommunications company (MTC), ultra-reliable and low-latency (URLL), etc.) for which UE needs system information or UE type. UE may transmit its UE ID (i.e. SAE-temporary mobile subscriber identity (S-TMSI), cell-radio network temporary identifier (C-RNTI), random access-radio network temporary identifier (RA-RNTI), etc.) along with the SI request message ¶ [0057]. Fig. 14, ¶ [0208] In RRC connected state, in operation S1430, UE sends SI request message.); and sending the requested system information blocks (SIBs) to the UE in response to receiving the system information request (S150, BS transmits SI-response wherein the SI-response includes the requested system information. SI response can be broadcasted or provided in unicast manner. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI)). Pre-defined ID can be different for different system information or system information set or service or UE type ¶ [0058])  wherein the requested system information blocks (SIBs) are contained in a system information request response message sent to the UE on a downlink dedicated control channel (DCCH) (BS can determine the system information needed by UE based on service supported by UE or based on service for which UE has requested connection and provide the system information to UE using dedicated signaling (interpreted as DCCH) ¶ [0211]).  
Agiwal does not disclose receiving message from UE, on an uplink dedicated control channel.
Lee discloses receiving message from UE, on an uplink dedicated control channel (the RRC layer of the terminal delivers an RRC connection setup complete message to the lower layers (i.e., PDCP/RLC/MAC/L1 layers) of the terminal (S815), and by transmitting the RRC connection setup message to the BS through the lower layers…The terminal includes a NAS attach request message in the RRC connection setup complete message…The RRC connection setup complete message is transmitted through DCCH…¶ [0129]…According to instant applicant specification the system information request message may be RRC message.  It is interpreted the RRC connection message comprising NAS attach request is system information request message which is transmitted to the BS using lower layers and via DCCH).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Agiwal by using the features, as taught by Lee in order to efficiently increase latency of uplink data transmission of a terminal, ¶ [0004].

 	Claim 33 encompass limitations that are similar to limitations of claim 30, except BS comprises transmitter and receiver.  Agiwal discloses the BS includes a transceiver configured to transmit and receive a signal ¶ [0019].  Thus, it is rejected with the same rationale applied against claim 17 above.
 Claims 31 and 34,
	Agiwal discloses wherein the first information element is denoted as otherSiBRequestList (The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs ¶ [0057]).  
Claim 34 encompass limitations that are similar to limitations of claim 31.  Thus, it is rejected with the same rationale applied against claim 31 above.
Claim 32,
Agiwal discloses wherein the requested system information blocks (SIBs) are included in a second information element denoted as rrc- Simessage(SI response can be included RRC connection response (rrc-SImessage is interpreted as RRC connection response and SI response message included/transmitted at the same step/time) ¶ [0211]).
 

Response to Arguments
Applicant respectfully argues on regarding claims 17 and 26, that Silva does not disclose starting a first timer upon a UE in a connected state sending the system information request message.  
However, Examiner respectfully disagree with Applicant.  Silva does disclose the starting a first timer upon sending the message; and stopping the first timer upon receiving the response message (In ¶ [0084 and 0085] discusses the terminal starts the timer when the system access information is transmitted. First access request message is sent.  And further receive a responsive message in response the the access request.  It further wait till time stop/expire under further sending a back-off indication message).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473